THORNBERRY, Circuit Judge
(concurring specially):
Inasmuch as I agree with the majority that the insurance agents have standing to sue, it is with some reluctance that I venture my own thoughts on what the Supreme Court has called “a complicated specialty of federal jurisdiction.” See United States ex rel. Chapman v. Federal Power Commission, 1953, 345 U.S. 153, 156, 73 S.Ct. 609, 612, 97 L.Ed. 918. Nevertheless, I feel that I should do so because I am not persuaded that appellees have a statutory aid to standing and am troubled by Alabama Power Co. v. Ickes, supra, and Tennessee Electric Power Co. v. Tennessee Valley Authority, supra, two very difficult eases.
If it were clear that one of the purposes of section 92 was to protect insurance agents in cities of greater than 5,-000 population from competition with national banks, there would be no question of standing in this case. See, e. g., Hardin v. Kentucky Utilities Co., 1968, 390 U.S. 1, 88 S.Ct. 651, 19 L.Ed.2d 787; Federal Communications Commission v. Sanders, 1940, 309 U.S. 470, 60 S.Ct. 693, 84 L.Ed. 869.1 But in evaluating the legislative history of section 92, I find little evidence of an intent to protect insurance agents from competition. The statute was designed to strengthen banks in smaller towns where they needed strengthening, but I do not see an equal concern for protecting insurance agents in larger towns. Though congressional concern for protecting insurance agents from competition with national banks was apparent in the attempts to overhaul the National Bank Act in 1933 and again in 1957, this evidence sheds no light on the legislative purpose underlying section 92, enacted in 1916.
I understand the majority to say that cases like Alabama Power, Tennessee Electric, and Rural Electrification Administration v. Central Louisiana Electric Co., 5th Cir. 1966, 354 F.2d 859 involved federally financed competition by a new competitor lawfully authorized to compete with the power companies whereas the insurance agents here are challenging new competition that is in itself unlawful. This same distinction was perceived by Judge Holtzoff in Baker, Watts & Co. v. Saxon, supra:
The line of cases on which the Government relies and that are well represented by Alabama Power Co. v. Ickes, 302 U.S. 464, 58 S.Ct. 300, 82 L.Ed. 374, and other similar decisions, are distinguishable. Their progenitor is a doctrine enunciated in Commonwealth of Massachusetts v. Mellon, 262 *1020U.S. 447, 43 S.Ct. 597, 67 L.Ed. 1078, to the effect that a person may not maintain a suit to enjoin the use of Government funds, even if such use is claimed to be in violation of law. The fact that the plaintiff is suffering an economic detriment from competition assisted by a loan or grant of Government funds, does not give him a standing to sue. This doctrine is entirely different from the principle that permits one to bring an action to enjoin an illegal activity on the part of a competitor, or to restrain the illegal authorization by the Government of an unlawful competitive undertaking.
261 F.Supp. at 249. Baker, Watts & Co. is more closely in point than the so-called branch-banking cases (see footnote 6 of the majority opinion) because there a non-bank party was given standing to challenge the legality of competition that had been undertaken by national banks with the authorization of the Comptroller. As I see it, the critical point is that the rule of no-standing invoked by the Supreme Court in Tennessee Electric and Alabama Power rests on the philosophy of Frothingham v. Mellon, 1923, 262 U.S. 447, 43 S.Ct. 597, 67 L.Ed. 1078 that not just anyone should have standing to assert the invalidity of a federal program.2 To the rule for taxpayer-suits announced in Frothingham, the later cases add that there is a lack of standing even where a plaintiff alleges that as a result of an unlawful federal program he is suffering economic injury from increased, though lawful, competition. The distinguishing factor in the instant case, as in Baker, Watts & Co., is that plaintiffs-appellees allege that as a result of the Comptroller’s ruling they are suffering economic injury from unlawful competition with a national bank. Setting the administrative decision to one side, the essence of this case is an allegation by insurance agents that a national bank is selling insurance in violation of the National Bank Act. More is involved than the bare allegation that a certain federal program or federal administrative decision is unconstitutional or in violation of statute. Since more is involved, Alabama Power and Tennessee Electric are not controlling.3
I would be the first to concede that the distinction drawn between Alabama Power and the instant case is a fine one and *1021not altogether satisfactory, but I believe it to be valid. Any rule of no-standing, whether it be the one enunciated in Frothingham, Alabama Power, or some other case, must stem from the conclusion that the particular plaintiff does not present a dispute in a concrete adversary context and in a form historically viewed as susceptible of judicial resolution. As stated in Flast v. Cohen, 1968, 392 U.S. 83, 88 S.Ct. 1942, 1952-1953.
The “gist of the question of standing” is whether the party seeking relief has “alleged such a personal stake in the outcome of the controversy as to assure that concrete adverseness which sharpens the presentation of issues upon which the court so largely depends for illumination of difficult constitutional questions.” Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 703, 7 L.Ed.2d 663 (1962). ******
Thus, in terms of Article III limitations on federal court jurisdiction, the question of standing is related only to whether the dispute sought to be adjudicated will be presented in an adversary context and in a form historically viewed as capable of judicial resolution. It is for that reason that the emphasis in standing problems is on whether the party invoking federal court jurisdiction has “a personal stake in the outcome of the controversy,” Baker v. Carr, supra, 369 U.S. at 204, 82 S.Ct. at 703, 7 L.Ed.2d 663, and whether the dispute touches upon “the legal relations of parties having adverse legal interests.” Aetna Life Insurance Co. [of Hartford, Conn.] v. Haworth, supra, 300 U.S. [240] at 241, 57 S.Ct. [461] at 464 [81 L.Ed. 617].
In Alabama Power and Tennessee Electric, the Court must have been persuaded that the power companies were not bringing a conventional legal action but were merely attempting to air generalized grievances about the conduct of government or the allocation of power in the federal system. Flast confirms that a plaintiff in this posture has no standing to sue. 88 S.Ct. at 1956.4
In the instant case, on the other hand, the insurance agents are face to face in the business world with formidable but allegedly illegal competitors. It is inarguable that they have a sufficient personal stake in the outcome of the controversy to assure concrete adverseness.
As for the merits of the case, I have little to add to what the majority have said. From an economic standpoint, it may be unfortunate that this Court is interfering with the expansion of national banks into the area of credit-related insurance, but the banks should look to Congress, not the Comptroller.

. In FCC v. Sanders, the Supreme Court held that an existing broadcasting station, which would suffer economic injury from competition, had standing to challenge the legality of the Commission’s grant of a construction permit for a new station. The basis for standing was much the same as had been unsuccessfully asserted in Alabama Poioer and Tennessee Electric except that a statute, 47 U.S.C. § 402(b) (2), provided for an appeal to the Court of Appeals for the District of Columbia “by any other person aggrieved or whose interests are adversely affected by any decision of the Commission granting or refusing any such application.” There' was a broad statutory aid to standing. In the opinion of Professor Davis, the Sanders case means there is a statutory aid to standing in any situation where the Administrative Procedure Act is applicable because section 10(a) of the Act, 5 U.S.C.A. § 702, provides for review at the instance of “a person * * * adversely affected or aggrieved * * * within the meaning of any relevant statute, * * * ” 3 Davis, Administrative Law Treatise § 22.04 at 221 (1958 ed.). Court decisions, however, seem to reject the view that section 10(a) confers an independent statutory aid to standing. See Rural Electrification Administration v. Central Louisiana Elec. Co., 5th Cir. 1966, 354 F.2d 859, 863; Braude v. Wirtz, 9th Cir. 1965, 350 F.2d 702, 708; Pennsylvania Railroad Co. v. Dillon, 1964, 118 U.S.App.D.C. 257, 335 F.2d 292.


. In Flast v. Cohen, 1968, 392 U.S. 83, 88 S.Ct. 1942, 20 L.Ed.2d 947, the Supreme Court held that a taxpayer has standing to challenge the constitutionality of the expenditure of federal funds to religious schools as authorized by federal statute. While the Court reaffirmed Frothingham v. Mellon and attempted to delimit the area still governed by that case, it said that a person having a mere taxpayer’s interest has standing to challenge the validity of a congressional enactment where that enactment allegedly exceeds a specific constitutional limitation on the exercise of the congressional taxing and spending power. The establishment clause of the first amendment was found to be a specific constitutional limitation on the taxing and spending power. At this time, it is difficult for me to assay the full impact of Flast on the law of standing.


. It may be that there is little difference between the way the majority have analyzed these cases and the way I analyze them, but I am troubled by the emphasis they place on the unlawfulness of competition in this case as opposed to the lawfulness of competition in Alabama Power and Tennessee Electric. In Alabama Power, the private utilities conceded that municipalities could compete with them but contended that the federal administrator had no constitutional or statutory power to make loans to municipalities. In Tennessee Electric, it was clear that TVA or anyone else could compete with a private utility but the utility alleged that the statute creating TVA was unconstitutional. In the case at bar, plaintiffs-appellees aim their assertion of illegality at the competitors themselves, i. e., the national banks. It is the allegation that national banks are engaged in the unlawful sale of insurance that gives standing, not the fact that they are. By determining and then emphasizing the unlawfulness of what national banks are doing, the majority imply that standing, which is a jurisdictional matter, may depend on the way in which the merits of the case are decided. This simply cannot be right. Of course the nature of the suit is important in determining whether a party has standing, but his standing does not hinge on a final determination of the merits.


. In Alabama Power, Mr. Justice Sutherland said that as a general proposition a third party has no standing to sue a borrower on the ground that he has suffered some indirect economic injury from an illegal arrangement between the borrower and lender. Whether this proposition be sound or not, I believe the Court’s fear was that such a suit is not concrete enough, that it does not touch directly enough on the legal relations of two parties having adverse interests. Admittedly, I cannot be certain this was the rationale, for the author of the opinion uses confusing language to the effect that a party to have standing must have suffered the invasion of some legal or equitable right. This type of analysis has been severely criticized, see 3 Davis, Administrative Law Treatise § 22.04 (1958 ed.); Wright, Federal Courts § 13 at 38 (1963 ed.), and seems to have passed out of vogue. But see Barlow v. Collins, 5th Cir. 1968, 398 F.2d 398 [July 16, 1968].